Name: Commission Implementing Decision (EU) 2017/2000 of 6 November 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 7467) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural activity;  regions of EU Member States;  Europe;  agricultural policy
 Date Published: 2017-11-08

 8.11.2017 EN Official Journal of the European Union L 289/9 COMMISSION IMPLEMENTING DECISION (EU) 2017/2000 of 6 November 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 7467) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenicavian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2017/1969 (7), following the notification by Italy of further outbreaks of highly pathogenic avian influenza in the regions of Lombardia and Veneto and by Bulgaria of a further outbreak of this disease in the region of Haskovo in those two Member States. Italy and Bulgaria also notified the Commission of the establishment of protection and surveillance zones around the infected poultry holdings in accordance with Directive 2005/94/EC. (6) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1969, Italy has notified the Commission of new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, located in the region of Lombardia of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following those recent outbreaks, including the establishment of protection and surveillance zones around all the infected poultry holdings. (7) The Commission has examined the measures taken by Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in that Member State, and it is satisfied that the boundaries of the protection and surveillance zones established by the competent authorities of Italy are at a sufficient distance to any poultry holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (8) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy, the protection and surveillance zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in that Member State. Therefore, the entries for Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the up-to-date epidemiological situation in that Member State as regards that disease. In particular, new entries for the protection and surveillance zones in the region of Lombardia in Italy, now subject to restrictions in accordance with Directive 2005/94/EC, should be added to the lists in the Annex to Implementing Decision (EU) 2017/247. (9) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level to include the protection and surveillance zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in that Member State, and the duration of the restrictions applicable therein. (10) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 November 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2017/1969 of 27 October 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member (OJ L 279, 28.10.2017, p. 56). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) in Part A, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  The area of the parts of Emilia Romagna Region (ADNS 17/0042) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N44,841419 E12,076444 7.11.2017  The area of the parts of Lombardia Region (ADNS 17/0044) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,722409 E9,919093 1.11.2017  The area of the parts of Veneto Region (ADNS 17/0045) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,290336 E11,519548 31.10.2017  The area of the parts of Lombardia Region (ADNS 17/0046) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,756437 E9,455312 4.11.2017  The area of the parts of Veneto Region (ADNS 17/0047) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,349331 E11,62633 3.11.2017  The area of the parts of Lombardia Region (ADNS 17/0048) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,29094 E10,155602 3.11.2017  The area of the parts of Lombardia Region (ADNS 17/0049) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,83366 E9,569411 6.11.2017  The area of the parts of Lombardia Region (ADNS 17/0050) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,29899 E10,160651 7.11.2017  The area of the parts of Lombardia Region (ADNS 17/0051) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N46,159367 E9,952605 6.11.2017  The area of the parts of Lombardia and Veneto Regions (ADNS 17/0052) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,265801 E10,648984 8.11.2017  The area of the parts of Veneto Region (ADNS 17/0053) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,380042 E11,797878 9.11.2017  The area of the parts of Veneto Region (ADNS 17/0054) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,367753 E11,845547 9.11.2017  The area of the parts of Lombardia Region (ADNS 17/0055) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,273174 E10,147377 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0056) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,258721 E10,137106 12.11.2017  The area of the parts of Lombardia Region (ADNS 17/0057) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,715443 E9,908386 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0058) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,53889 E9,344072 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0059) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,288632 E10,352774 18.11.2017  The area of the parts of Lombardia Region (ADNS 17/0060) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,275251 E10,160212 28.11.2017  The area of the parts of Lombardia Region (ADNS 17/0061) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,273215 E10,15843 28.11.2017  The area of the parts of Lombardia Region (ADNS 17/0062) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,279373 E10,243124 28.11.2017 (2) in Part B, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  The area of the parts of Emilia Romagna Region (ADNS 17/0042) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N44,841419 E12,076444 From 8.11.2017 to 16.11.2017  The area of the parts of Emilia Romagna Region (ADNS 17/0042) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N44,841419 E12,076444 16.11.2017  The area of the parts of Veneto Region (ADNS 17/0043) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,307356 E11,503742 From 31.10.2017 to 8.11.2017  The area of the parts of Veneto Region (ADNS 17/0043) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,307356 E11,503742 8.11.2017  The area of the parts of Lombardia Region (ADNS 17/0044) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,722409 E9,919093 From 2.11.2017 to 10.11.2017  The area of the parts of Lombardia Region (ADNS 17/0044) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,722409 E9,919093 10.11.2017  The area of the parts of Veneto Region (ADNS 17/0045) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,290336 E11,519548 From 1.11.2017 to 9.11.2017  The area of the parts of Veneto Region (ADNS 17/0045) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,290336 E11,519548 9.11.2017  The area of the parts of Lombardia Region (ADNS 17/0046) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,756437 E9,455312 From 5.11.2017 to 13.11.2017  The area of the parts of Lombardia Region (ADNS 17/0046) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,756437 E9,455312 13.11.2017  The area of the parts of Veneto Region (ADNS 17/0047) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,349331 E11,62633 From 4.11.2017 to 12.11.2017  The area of the parts of Veneto Region (ADNS 17/0047) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,349331 E11,62633 12.11.2017  The area of the parts of Lombardia Region (ADNS 17/0048) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,29094 E10,155602 From 4.11.2017 to 12.11.2017  The area of the parts of Lombardia Region (ADNS 17/0048) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,29094 E10,155602 12.11.2017  The area of the parts of Lombardia Region (ADNS 17/0049) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,83366 E9,569411 From 7.11.2017 to 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0049) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,83366 E9,569411 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0050) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,29899 E10,160651 From 8.11.2017 to 16.11.2017  The area of the parts of Lombardia Region (ADNS 17/0050) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,29899 E10,160651 16.11.2017  The area of the parts of Lombardia Region (ADNS 17/0051) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N46,159367 E9,952605 From 7.11.2017 to 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0051) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N46,159367 E9,952605 15.11.2017  The area of the parts of Lombardia and Veneto Regions (ADNS 17/0052) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,265801 E10,648984 From 9.11.2017 to 17.11.2017  The area of the parts of Lombardia and Veneto Regions (ADNS 17/0052) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,265801 E10,648984 17.11.2017  The area of the parts of Veneto Region (ADNS 17/0053) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,380042 E11,797878 From 10.11.2017 to 18.11.2017  The area of the parts of Veneto Region (ADNS 17/0053) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,380042 E11,797878 18.11.2017  The area of the parts of Veneto Region (ADNS 17/0054) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,367753 E11,845547 From 10.11.2017 to 18.11.2017  The area of the parts of Veneto Region (ADNS 17/0054) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,367753 E11,845547 18.11.2017  The area of the parts of Lombardia Region (ADNS 17/0055) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,273174 E10,147377 From 16.11.2017 to 24.11.2017  The area of the parts of Veneto Region (ADNS 17/0055) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,27317 E10,147377 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0056) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,258721 E10,137106 From 13.11.2017 to 21.11.2017  The area of the parts of Veneto Region (ADNS 17/0056) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,258721 E10,137106 21.11.2017  The area of the parts of Lombardia Region (ADNS 17/0057) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,715443 E9,908386 From 16.11.2017 to 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0057) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,715443 E9,908386 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0058) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,53889 E9,344072 From 16.11.2017 to 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0058) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,53889 E9,344072 24.11.2017  The area of the parts of Lombardia Region (ADNS 17/0059) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,288632 E10,352774 From 19.11.2017 to 27.11.2017  The area of the parts of Lombardia Region (ADNS 17/0059) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,288632 E10,352774 27.11.2017  The area of the parts of Lombardia Region (ADNS 17/0060) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,275251 E10,160212 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0060) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,275251 E10,160212 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0061) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,273215 E10,15843 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0061) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,273215 E10,15843 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0062) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,279373 E10,243124 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0062) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,279373 E10,243124 7.12.2017